Citation Nr: 1325839	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that while he was stationed about the U.S.S. Leader, a minesweeper with a crew of approximately 70, the ship docked in Cam Rahn Bay and he went ashore.  He claimed that he went to the enlisted club on land.  The RO requested verification of the Veteran's alleged Vietnam service from the National Personnel Records Center (NPRC) (Code 34).  The NPRC responded that it was unable to determine whether the Veteran had service in Vietnam.  The U.S.S. Leader was in the official waters of the Republic of Vietnam during the Veteran's service from October 7, 1968 to December 1, 1968 but there was no additional information.  However, the M21-MR provides that if a 60 day window of time is identified, verification of service on ships offshore of Vietnam or on the inland waterways may also be requested from the Joint Services Records and Research Center (JSRRC) (Code 43).  Since the NPRC response generated an approximate 60 day time period, an additional attempt should be made to obtain information about the ship's activities from JSRRC, including whether it docked to shore at any time.  If the JSRRC is unable to identify whether the ship docked to shore or personnel went ashore, deck logs for the period of time that the ship was in Vietnam coastal waters should be obtained.  Additionally, the Veteran's personnel records should be obtained, since they may reference service on land or on the inland waterways of Vietnam.

Accordingly, the case is REMANDED for the following action:

1. Request JSRRC identify whether the U.S.S. Leader docked to the shore of Vietnam or travelled on the inland waterways between October 7, 1968 and December 1, 1968.  If it is unable to make a determination, then deck logs for this period of time should be obtained.

2.  Obtain a copy of the Veteran's service personnel records.  If the records do not exist or are otherwise unavailable, the RO should document the steps that were made to obtain the records and should notify the Veteran of VA's inability to obtain the records.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


